DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2020  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the die” in line 8 should read “the molding die”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “the resin” in line 12 should read “fluid resin”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “the resin” in line 17 should read “fluid resin”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “the die” in line 17 should read “the molding die”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “the die” in line 25 should read “the molding die”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “the resin” in line 3 should read “fluid resin”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 2011143711).

In regards to claim 1, Yamamoto teaches a manufacturing method of a conductive member module having a pair of conductive members (2a, 2b) formed in a plate shape (figure 22a) and facing each other (figure a), and a sealing part (resin 9, once cured) for sealing the pair of 5conductive members (2a, 2b), the method comprising: an accommodation step of accommodating the pair of conductive members (2a, 2b) in a molding die (5) in a state of being separated from each other (figure 22), a sealing step of injecting (figures 22 (a)-(d)) a fluid resin (9) into the molding die to seal the pair of conductive members (2a, 2b), and 10an extraction step of extracting the conductive member module from the molding die (the molded product is released from the molding die (5), paragraph [0037]); wherein in the sealing step, the conductive members (2a, 2b) are sealed while the individual conductive members (2a, 2b)(figures 22(a-d)), to which a force (resin pressure, Description paragraph; it can also be seen in figures 22(a)-(d) as the resin is inserted into the gate (8) of the mold (5) there I a force pushing the resin through the mold (5), similar to the applicant’s figures 14) is applied by the resin injected (filled by injection, paragraph [0035]) into the molding die in directions away from each other (figure 22a shows the resin flowing in the up, down and horizontal directions), are supported by support members externally (pins 14).  

In regards to claim 2, Yamamoto teaches t15he manufacturing method of a conductive member module according to claim 1, wherein in the sealing step, a central space formed between the pair of conductive members (figure 22b) is completely filled with the resin (9) earlier than outer spaces formed between the individual conductive members (2a,2b) and the molding die in the facing direction (Z-direction)(figure 22b shows the conductor plates (2a,2b) completely filled before the rest of the spaces in the molding is filled).  

In regards to claim 3, Yamamoto teaches t20he manufacturing method of a conductive member module according to claim 2, wherein the central space has a larger width in the facing direction than that of each of the outer spaces (figure 22(a), the central space between the conductors (2a,2b) is larger than the spaces between the mold (5) and the surfaces of the conductors (2a,2b) in the Z-direction).  

In regards to claim 5, Yamamoto teaches the manufacturing method of a conductive member module according to claim 1, wherein the individual conductive members (2a,2b) are provided with through holes penetrating in the facing direction (see the figure below), and in the sealing step, the resin flows into the through holes  (see the figure below).  

    PNG
    media_image1.png
    314
    590
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    277
    385
    media_image2.png
    Greyscale


5 In regards to claim 6, Yamamoto teaches the manufacturing method of a conductive member module according to claim 5, wherein in the sealing step, the pair of conductive members (2a,2b) are sealed while through hole insertion pins (14,15) are inserted into the through holes (see the figure below).  

    PNG
    media_image2.png
    277
    385
    media_image2.png
    Greyscale


In regards to claim 7, Yamamoto teaches the manufacturing method of a conductive member module according to claim 6, wherein 10in the sealing step, the pair of conductive members (2a,2b) are sealed while tips of the through hole insertion pins (14, 15) are separated from inner surfaces of the conductive members (2a, 2b) in the facing direction (the tips of pins 914,15) in figure 22b are not touching the conductor members (2,2b).  

    PNG
    media_image2.png
    277
    385
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2011143711) in view of Masafumi (JP2011088406).

In regards to claim 4, Yamamoto teaches the manufacturing method of a conductive member module according to claim 1.

Yamamoto does not teach 25the support members are formed separately from the molding die.  

Masafumi teaches the support members (19) are formed separately from the molding die (as shown in the figure below, once the mold (10)(not shown in the figure below) is removed from the resin (4), the pins (19) is not a part of the mold (10)(paragraph [0043]).  

    PNG
    media_image3.png
    324
    548
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the mold of Yamamoto the support members are formed separately from the molding die as taught by Masafumi. By making the approach pin movable in the axial direction, it is possible to hold the bus bars (conductive members) of various thicknesses at predetermined intervals, and thus the versatility of the mold  is improved, therefore, the approach prevention pin is provided so as to be movable with respect to the mold, paragraph [0039].


Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 8 with the important feature being “the resin constituting the sealing part is partially present between inner surfaces of the conductive members and bottom surfaces of the second recesses in the facing direction.”

The closest prior art:

In regards to claim 8, Yamamoto (JP 2011143711) teaches a conductive member module comprising: a pair of conductive members (2a,2b) formed in a plate shape and facing each other (figure 22d), a sealing part made of a resin (9) and sealing the pair of conductive members (2a,2b), through holes formed in the individual conductive members (2a,2b) and penetrating in the facing direction of the pair of conductive members (2a,2b), first recesses (spaces between conductive member (2a) in which the pins (18,19 are inserted)) formed in a recessed shape in the sealing part and having bottoms in which outer surfaces of the conductive members in the facing direction are exposed (figures 22 (a-d)), and  second recesses (spaces between conductive member (2b) in which the pins (18,19 are inserted)) formed so as to be recessed in the facing direction through the through holes from the outside to the inside of the pair of conductive members (2a,b)(figure 22(a-d)).

Yamamoto does not teach the resin constituting the sealing part is partially present between inner surfaces of the conductive members and bottom surfaces of the second recesses in the facing direction.
 Therefore claim 8 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848